     Case 1:18-cv-01241-DAD-HBK Document 21 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN LEE CHILDERS,                               No. 1:18-cv-01241-NONE-HBK

12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13            v.                                        ACTION FOR FAILURE TO OBEY COURT
                                                        ORDERS AND LACK OF PROSECUTION
14    ELAINE ROSA, Psychologist,
                                                        (Doc. No. 20)
15                        Defendant.
                                                        CLERK OF COURT TO CLOSE CASE
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 20, 2019, the court issued findings and recommendations concluding plaintiff’s

21   complaint stated cognizable claims for medical deliberate indifference and conditions of

22   confinement against defendant Elaine Rosa. (Doc. No. 12). On June 3, 2019, plaintiff was

23   released from prison and filed a notice of change of address. (Doc. No. 13). The May 20, 2019

24   findings and recommendations were fully adopted on August 13, 2019. (Doc. No. 14). On

25   August 20, 2019, the court ordered plaintiff to complete service forms within thirty (30) days so

26   the court could direct the United States Marshal to effectuate service upon the defendant. (Doc.

27   No. 15). The order cautioned plaintiff that his failure to timely comply could result in a

28   dismissal of this action. (Id. at ¶ 5). On June 12, 2020, after plaintiff failed to timely return
     Case 1:18-cv-01241-DAD-HBK Document 21 Filed 08/02/21 Page 2 of 2


 1   completed service forms, the court issued an order to show cause “why this case should not be

 2   dismissed for his failure to prosecute and failure to comply with a court order.” (Doc. No. 17).

 3   The court’s show cause order was returned as undeliverable on July 9, 2020. On December 4,

 4   2020, the court redirected the clerk to re-serve the August 20, 2019 show cause order. (See

 5   docket entry dated December 4, 2020). Plaintiff has not returned the completed service forms and

 6   has not responded to the order to show cause, despite it being resent on December 4, 2020 and not

 7   returned as undeliverable.

 8          On April 28, 2021, the assigned magistrate judge issued findings and recommendations to

 9   dismiss without prejudice the instant action for lack of prosecution and failure to comply with
10   court orders. (Doc. No. 20). Plaintiff has not objected to the findings and recommendations and

11   the opportunity to do so has lapsed.

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

13   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

14   recommendations to be supported by the record and proper analysis.

15          Accordingly, IT IS HEREBY ORDERED that:

16          1.      The findings and recommendations issued on April 28, 2021 (Doc. No. 20) are

17                  adopted in full.

18          2.      This action is dismissed without prejudice for plaintiff’s failure to obey court

19                  orders and lack of prosecution.
20          3.      The clerk of court is directed to assign a district judge to this matter for the

21                  purposes of closure and then to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     July 30, 2021
                                                         UNITED STATES DISTRICT JUDGE
25

26
27

28
                                                        2
